DETAILED ACTION
This is response to Application 17/271,794 filed on 02/26/2021 in which claims 1-17 are presented for examination.

Allowable Subject Matter
Claims 5, 8, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 recites a computer program product comprising a series of steps or acts to be performed by a computer. The claim is directed to software per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
M.P.E.P. 2601.1 Section I states, “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the [non-transitory] computer-readable medium needed to realize the computer program’s functional-ity, as nonstatutory functional descriptive material.”  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6, 9-11,14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salkintzis (US 2021/0168665 A1).

Regarding claim 1, Salkintzis teaches a method of detecting Quick User Datagram Protocol Internet Connections, QUIC, traffic in a telecommunication network between a User Equipment, UE, and a Content Provider, CP, wherein said UE has an established application session with said CP, for a particular application, using QUIC as transport protocol (Salkintzis Figure 6A), wherein said method comprises the steps of:
receiving, by a User Plane Function, UPF, comprised by said telecommunication network, from said CP, a list of connection identifiers that identify said established application session between said UE and said CP; receiving, by said UPF, a QUIC packet comprising a connection identifier (Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] first packet QUIC and AppKey);
detecting, by said UPF, said QUIC traffic by determining that said connection identifier of said received QUIC packet is comprised by said list of connection identifiers (Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] detection information used by UPF).

2. Regarding claim 2, Salkintzis teaches wherein said step of receiving said list of connection identifiers comprises: receiving, by said UPF, an application identifier for identifying said particular application associated with said application session such that said list of connection identifiers is associated with said particular application; wherein said method further comprises the steps of: receiving, by said UPF a further QUIC packet comprising a further connection identifier; associating, by said UPF, said QUIC packet to said application session by determining that said further connection identifier is also comprised by said list of connection identifiers (Salkintzis Figure 6A Paragraphs [0051], [0052], [0121] and [0122] AppKey on first 2-3 packets; AppKey associates data flow with the application).

3. Regarding claim 3, Salkintzis teaches wherein said step of receiving said list of connection identifiers comprises: receiving, by said UPF, from a Session Management Function, SMF, a Session Modification Request for requesting a modification of a session between said UE and said CP, wherein said request is received through an N4 interface (Paragraph [0140] SMF sends N4 session establishment request).

4. Regarding claim 6, Salkintzis teaches a method of enabling the detection of Quick User Datagram Protocol Internet Connections, QUIC, traffic in a telecommunication network between a User Equipment, UE, and a Content Provider, CP, wherein said method comprises the steps of:
establishing, by said CP, an application session between said UE and said CP using QUIC as transport protocol; establishing, by said CP, a connection identifier that identifies said established application session between said UE and said CP (Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] first packet QUIC and AppKey);
creating, by said CP, a list of connection identifiers that identify said established application session between said UE and said CP, wherein said established connection identifier is comprised by said list; providing, by said CP, said list of connection providers to said telecommunication network for enabling said telecommunication network to detect said QUIC traffic using said list of connection identifiers (Salkintzis Figure 6A Paragraphs [0051], [0052], [0121] and [0122] AppKey on first 2-3 packets; AppKey associates data flow with the application).

5. Regarding claim 9, Salkintzis teaches a User Plane Function, UPF, arranged for detecting Quick User Datagram Protocol Internet Connections, QUIC, traffic in a telecommunication network between a User Equipment, UE, and a Content Provider, CP, wherein said UE has an established application session with said CP, for a particular application, using QUIC as transport protocol, wherein said UPF comprises:
receive equipment arranged for receiving, from said CP, a list of connection identifiers that identify said established application session between said UE and said CP, and for receiving, by said UPF, a QUIC packet comprising a connection identifier (Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] first packet QUIC and AppKey) 
detect equipment arranged for detecting said QUIC traffic by determining that said connection identifier of said received QUIC packet is comprised by said list of connection identifiers (Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] detection information used by UPF) .

6. Regarding claim 10, Salkintzis teaches a UPF in accordance with claim 9, wherein said receive equipment is further arranged for receiving said list of connection identifiers as well as an application identifier for identifying said particular application associated with said application session such that said list of connection identifiers is associated with said particular application; wherein said receive equipment further is further arranged for receiving a further QUIC packet comprising a further connection identifier;

Salkintzis Figure 6A Paragraphs [0051], [0052], [0121] and [0122] AppKey on first 2-3 packets; AppKey associates data flow with the application).

7. Regarding claim 11, Salkintzis teaches, wherein said receive equipment is further arranged for receiving, from a Session Management Function, SMF, a Session Modification Request for requesting a modification of a session between said UE and said CP, wherein said request is received through an N4 interface (Paragraph [0140] SMF sends N4 session establishment request). 

8. Regarding claim 14, Salkintzis teaches a Content Provider, CP, arranged for enabling the detection of Quick User Datagram Protocol Internet Connection, QUIC, traffic in a telecommunication network between a User Equipment, UE, and said CP, wherein said CP comprises:
establish equipment arranged for establishing an application session between said UE and said CP using QUIC as transport protocol and for establishing a connection identifier that identifiers said established application session between said UE and said CP (Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] first packet QUIC and AppKey);
create equipment arranged for creating a list of connection identifiers that identify said established application session between said UE and said CP, wherein said established connection identifier is comprised by said list; provide equipment arranged Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] detection information used by UPF) .

9.  Regarding claim 17, Salkintzis teaches a computer program product comprises a computer readable medium having instructions which, when executed by a computer (Paragraph [0028] program product), cause said computer to perform a method in accordance with claim 1 (see claim 1 rejection)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2021/0168665 A1) in view of Bharatia et al. (US 2020/0053828 A1).
 
10. Regarding claims 4 and 12, Salkintzis teaches wherein said step of receiving said list of connection identifiers comprises: receiving, by said UPF, an application identifier for identifying said particular application associated with said application session, such Salkintzis Figure 6A Paragraphs [0051], [0052] and [0121] detection information used by UPF).  
Salkintzis does not explicitly disclose reporting, by said UPF, to a Session Management Function, SMF, said volume.
Bharatia teaches reporting, by said UPF, to a Session Management Function, SMF, said volume (Paragraph [0205] UPF reports to SMF the volume).
It would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide reporting, by said UPF, to a Session Management Function, SMF, said volume as taught by Bharatia in view of Salkintzis for a report by the UPF to the SMF see Paragraph [0205] of Bharatia.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 2021/0168665 A1) in view of Qiao et al. (US 2019/0215730 a1).

11. Regarding claims 7 and 15, Salkintzis does not explicitly disclose wherein said step of providing comprises: providing, by said CP, said list of connection identifiers to a Network Exposure Function, NEF, in a HTTP POST message.
Qiao teaches wherein said step of providing comprises: providing, by said CP, said list of connection identifiers to a Network Exposure Function, NEF, in a HTTP POST message (Qiao Paragraph [0082] and [0083] HTTP POST; NEF).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said step of providing .


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Talebi Fard et al. (US 2019/0313468 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DIANE L LO/Primary Examiner, Art Unit 2466